Exhibit 10.14

 

AMENDMENT NO. 1

TO

BOARD ADVISER AGREEMENT

 

 

AMENDMENT NO. 1 TO BOARD ADVISER AGREEMENT (this “Amendment”) dated as of
November 24, 2017 (the “Amendment Date”) by and between GYRODYNE, LLC, a New
York limited liability company (the “Company”) and JAD FAKHRY, an individual
residing at 840 Hinckley Road, Suite 250, Burlingame, California 94010 (the
"Adviser").

 

WHEREAS, the Adviser and the Company are parties to that certain board adviser
agreement dated as of May 24, 2016 (the “Original Agreement”, and as amended
from time to time, the “Agreement”);

 

WHEREAS, the term of the Original Agreement expires November 24, 2017; and

 

WHEREAS, the Adviser and the Company wish to supplement and amend the Agreement
upon the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.     Effective Date. This Amendment shall be effective as of the Amendment
Date.

 

2.     Definitions. For purposes of this Amendment, any capitalized term not
otherwise defined herein shall have the meaning set forth in the Agreement.

 

3.     Amendments.

 

a.     Section 2 of the Agreement is hereby amended by restating the first
sentence thereof to read as follows:

 

“During the term of this Agreement, the Adviser shall consult with the Board and
with management of the Company on an as needed basis, attend and participate in
all Board meetings to which he is invited to attend, generally to be held at the
Company’s headquarters in St. James, New York or at another location to be
determined by the Board, and advise the Board on the strategic process of
liquidating the Company and maximizing shareholder value at any board meetings
he is invited to attend.”

 

b.     Section 3 of the Agreement is hereby amended by restating the first
sentence thereof to read in its entirety as follows:

 

” This Agreement shall commence on the date hereof and expire on November 24,
2018, provided that either party may terminate the Agreement, with or without
reason, by written notice to the other, and provided further that the provisions
of Section 4.2, Section 6 and Section 7 shall survive any termination or
expiration of this Agreement.”

 

 

--------------------------------------------------------------------------------

 

 

c.     Section 4.1 of the Agreement is hereby amended by restating the first
sentence thereof to read in its entirety as follows:

 

“As the exclusive compensation for the Adviser's services under this Agreement,
the Company shall pay to the Adviser a fee of Seven Thousand Five Hundred
Dollars ($7,500) per each fiscal quarter hereunder, which shall be paid on or
about February 28, May 31, August 30, and November 30 during the term hereof
commencing February 28, 2018 for services provided during the quarter just
ended.”

 

4.     Entire Agreement; Ratification. This Amendment supersedes all previous
agreements, and constitutes the entire agreement of whatsoever kind or nature
existing between the parties, relating to the subject matter within. As between
the parties, no oral statement or prior written material not specifically
incorporated herein shall be of any force and effect. Except as specifically
amended herein, the Agreement is to remain in full force and effect, and, as
amended by this Amendment, is hereby ratified and confirmed in all respects.

 

5.     Amendments. No further changes in or additions to the Agreement shall be
recognized unless and until made in writing and signed by both the Company and
the Adviser.

 

6.     Captions Not Controlling. The divisions of this Amendment into sections
and the use of captions and headings in connection therewith are solely for
convenience and shall have no legal effect in construing the provisions of this
Amendment.

 

7.     Governing Law. This Amendment shall be construed and enforced in
accordance with the laws of the State of New York, without giving effect to any
choice or conflict of law provision or rule thereof.

 

8.     Successors and Assigns. The parties hereto agree that the covenants and
agreements herein contained shall be binding on and shall inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.

 

9.     This Amendment may be executed in counterparts, each of which will be
deemed to be an original copy of this Amendment and both of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Amendment and of signature pages by facsimile or other
electronic transmission shall constitute effective execution and delivery of
this Amendment as to the parties and may be used in lieu of the original
Amendment for all purposes.

 

 

 

[signatures appear on next page]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date and year first above written.

 

 

 

 

COMPANY:

 

GYRODYNE, LLC

 

 

 

By: ___________________________

Name:

Title:

 

 

 

ADVISER:

             

_____________________________

 

Jad Fakhry

 

 